Citation Nr: 1007743	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
including degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 
to August 1963 and from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Veteran does not have a neck disability, including 
degenerative disc disease of the cervical spine, that is 
attributable to his active military service.

2.  The Veteran does not have hearing loss that is 
attributable to his active military service.

3.  It is as likely as not that the Veteran has prostate 
cancer attributable to herbicide exposure during his period 
of active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a neck disability, including 
degenerative disc disease of the cervical spine, that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The Veteran has prostate cancer that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a February 2007 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By the February 2007 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the February 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Little Rock VA Medical Center (VAMC), Chiropractic Arts, 
Gravette Medical Clinic, Central Arkansas Radiation Therapy 
Institute, Richton Medical Center, a Dr. R.W., a Dr. a Dr. 
R.B.W., and a Dr. B. as treatment providers.  Available 
records from those facilities were obtained.  Significantly, 
the Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Additionally, in November 2007 and April 2008 the Veteran was 
afforded VA examinations regarding the claims of service 
connection for a neck disability and hearing loss, the 
reports of which are of record.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

At a September 2009 hearing, the Veteran contends that a neck 
disability, hearing loss, and prostate cancer are 
attributable to his periods of active military service.  
Specifically, the Veteran attributes his neck disability to a 
1964 swimming accident during which he injured his neck.  
Hearing Transcript at 4-5.  Additionally, the Veteran's wife 
noted that the Veteran's hearing loss was documented on his 
separation examination and the Veteran contends that, while 
with the Army, he was exposed to mortar noise with no ear 
protection and, while with the Air Force, he was exposed to 
aircraft and flight-line noise.  Id. at 18-23.  Finally, the 
Veteran contends that he served on the ground in Vietnam and 
is therefore entitled to a presumption of herbicide exposure.  
Id. at 28.  Thus, the Veteran contends that service 
connection is warranted for a neck disability, hearing loss, 
and prostate cancer.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).



A.  Neck Disability

A review of the Veteran's STRs reveals that he received 
treatment for neck pain in service.  The Veteran's September 
1961 entrance examination and July 1963 separation 
examination reports from the United States Army indicate a 
normal neck and spine.  A September 1964 record indicates 
treatment for a neck injury that occurred while swimming-
diagnosed as a cervical muscle sprain.  A line-of-duty 
determination report shows that the injury, a cervical muscle 
sprain, occurred in the line of duty.  A January 1966 
treatment record indicates treatment for neck pain following 
an automobile accident diagnosed as muscle spasm/whiplash.  A 
January 1966 x-ray report indicates normal results.  The 
Veteran's June 1967 separation examination report indicates a 
normal neck and spine.  The report indicates a note of left 
hip pain, but no indication of neck pain or a prior neck 
injury.  The examiner noted that, "[e]xaminee denies any 
other significant medical or surgical history."

A review of the Veteran's post-service medical records 
reveals December 1973 treatment for neck pain at Chiropractic 
Arts, but no associated diagnosis.  A January 1982 discharge 
report from Dr. R.W. indicates a diagnosis of degenerative 
disc disease of the cervical spine treated by a surgical 
discectomy and fusion of vertebrae C4-5.  Additionally, a 
September 2009 letter from Dr. R.B.W. indicates, "[i]t is 
impossible to relate with certainty any definite correlation 
between [the Veteran's] swimming injury of 1964 and 
subsequent requirement for anterior cervical discectomy in 
1981.  However, certainly the possibility of a cause and 
effect relationship exists very strongly at least as likely 
as not."

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, the September 2009 letter from Dr. R.B.W. does not 
appear to be based on the Veteran's complete medical history.  
There is no evidence that Dr. R.B.W. reviewed the Veteran's 
STRs or complete medical records.  This is demonstrated by 
Dr. R.B.W.'s misstatement of the date of the Veteran's 1982 
discectomy.  Thus, because the September 2009 opinion of Dr. 
R.B.W. is not based on a complete and accurate medical 
history, and because it is stated in very equivocal terms, 
only little evidentiary weight is given to this opinion.

In November 2007, the Veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the 
Veteran's claims file and examined the Veteran.  The Veteran 
reported a 1964 cervical strain and a 1982 discectomy in his 
cervical spine.  At the examination, the Veteran reported 
daily cervical spine pain with no trigger, but no periods of 
incapacitation during the prior twelve months.  The examiner 
noted that the Veteran's cervical spine was tender to 
palpation.  An x-ray report reviewed at examination revealed 
anterior cervical fusion at C4-5 and degenerative changes.  
The examiner diagnosed degenerative disc disease of the 
cervical spine, post-operation at C4-5.  The examiner opined:

It is my medical opinion that the 
Veteran's current cervical spine problem 
is not related to the cervical strain 
injuries while in the military.  There is 
no nexus of medical information to link 
the remote injury to present neck 
complaints.  Review of the C-file 
suggests that the strain was an isolated 
event and had resolved itself at the time 
of exit from the military as the Veteran 
was noted to have a normal exit exam.  
The C-file was then quiet for neck-
related complaints until the early 70s.  
As there is no nexus to link the two, I 
do not feel that they are related.  It is 
more likely that the Veteran's neck-
related complaints years later were a 
result of aging as well as occupational 
stresses rather than the remote strain 
suffered in the military.

In support of his claim, the Veteran submitted several 
statements from friends who indicate they observed the 
Veteran experiencing neck pain.  Although the Veteran's 
friends are competent to testify as to what they personally 
observed, without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter such as a diagnosis or etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Nonetheless, at no point did the 
Veteran's friends attribute the neck pain they observed to 
the Veteran's periods of active military service.

The Board finds that the November 2007 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute a current neck disability, 
including degenerative disc disease of the cervical spine, to 
the Veteran's period of active military service.  Thus, this 
opinion is of greater weight than the one provided by Dr. 
R.B.W.  The Board concludes that the preponderance of the 
evidence is against the claim.

B.  Hearing Loss

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of hearing loss in service.  The Veteran's 
September 1961 entrance examination and July 1963 separation 
examination reports from the Army indicate that the Veteran's 
hearing was within normal limits.  The Veteran's June 1967 
separation examination report from the Air Force indicates 
right ear auditory thresholds (measured in ASA units) of 0 
decibels at 500 Hertz; 0 decibels at 1000 Hertz; 10 decibels 
at 2000 Hertz; 10 decibels at 3000 Hertz; and 10 decibels at 
4000 Hertz and left ear auditory thresholds of:  0 decibels 
at 500 Hertz; 0 decibels at 1000 Hertz; 10 decibels at 
2000 Hertz; 10 decibels at 3000 Hertz; and 10 decibels at 
4000 Hertz.

Puretone thresholds adjusted to ISO units for the right ear 
are:  15 decibels at 500 Hertz; 10 decibels at 1000 Hertz; 20 
decibels at 2000 Hertz; 20 decibels at 3000 Hertz; and 15 
decibels at 4000 Hertz and for the left ear are:  15 decibels 
at 500 Hertz; 10 decibels at 1000 Hertz; 20 decibels at 2000 
Hertz; 20 decibels at 3000 Hertz; and 15 decibels at 4000 
Hertz.  

A review of the Veteran's post-service medical treatment 
records reveals a February 2007 record that indicates a 
prescription for hearing aids from the Little Rock VAMC.

In April 2008, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
reported in-service noise exposure from mortar and gun fire 
without ear protection and post-service noise exposure from 
chainsaw use and hunting with ear protection.  The examiner 
diagnosed the Veteran with mild to moderate bilateral 
sensorineural hearing loss.  The examiner opined that the 
Veteran's current hearing loss was not related to his periods 
of active military service.  The examiner's opinion is 
uncontradicted by other evidence of record and is therefore 
afforded significant weight.

The Board finds that the April 2008 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which she did not attribute the current hearing loss to the 
Veteran's period of active military service.  Thus, without 
competent medical evidence attributing any hearing loss to 
his active military service, service connection is not 
warranted.  See 38 C.F.R. § 3.304.



C.  Prostate Cancer

In addition to the general provisions of service connection, 
VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The term 
"herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include prostate cancer.

In general, for service connection to be granted on a 
presumptive basis, it must be manifested to a degree of 10 
percent or more at any time after service.  A Veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  However, in order for service connection to be 
thus granted on a presumptive basis, the Veteran must have 
actually had duty or visitation in Vietnam during the 
specified time period.  See 38 C.F.R. § 3.307(a)(6)(iii) 
("service in the Republic of Vietnam" defined as "service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.").

A review of the Veteran's post-service treatment records 
reveals a December 2006 diagnosis of adenocarcinoma of the 
prostate from Central Arkansas Radiation Therapy Institute 
and a recommendation for intensity modulated radiation 
therapy.  Records from the Little Rock VAMC indicate that the 
Veteran has undergone combined therapeutic methods of 
Androgen deprivation and radiation therapy.

A review of the Veteran's service personnel records indicates 
that he served with the 552nd Airborne Early Warning and 
Control unit as part of the Big Eye Task Force in Taiwan as a 
radar repairman during part of 1966.  In a February 2009 
statement, the Veteran contends that he rotated from Taiwan 
to Ton San Nhut Air Base in Vietnam every eleven days or so 
while stationed in Taiwan.

A unit history provided by the Veteran indicates that the Big 
Eye Task Force maintained its primary base in Tianan, Taiwan 
and maintained a forward operating base at Ton San Nhut Air 
Base, Vietnam.

A November 2008 statement from K.F., a July 2008 statement 
from R.N., and a February 2009 statement from E.S., service 
comrades of the Veteran, indicate that both repair and flight 
crews rotated between the bases in Taiwan and Vietnam.

Additionally, February 2009 statements from K.C. and R.B., 
service comrades of the Veteran, indicate that they 
personally observed the Veteran at the Ton San Nhut Air Base 
in Vietnam.  A February 2010 letter from the Air Force 
Personnel Center confirms that the Veteran was actually on 
the ground at Tan Son Nhut Air Base, Vietnam during his 
period of active duty service.

Given the evidence showing the Veteran's service on the 
ground in Vietnam, and with application of the presumption of 
herbicide exposure, the Board finds that service connection 
is warranted for prostate cancer on a presumptive basis.  See 
38 C.F.R. § 3.307(a)(6)(iii); 3.309(e).

D.  Conclusion

While the Board does not doubt the sincerity of the Veteran's 
belief that his neck disability and hearing loss are 
attributable to his periods of active military service, as a 
layperson, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the etiology of a current 
disability.  See Espiritu, 2 Vet. App. at 494.  The VA 
examiners clearly took into account the Veteran's complaints 
and contentions and arrived at medical conclusions contrary 
to the claims.  The Board relies on the examiners' opinions 
as they are based on a review of the evidence and the 
Veteran's assertions and because of their expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for a neck disability, including 
degenerative disc disease of the cervical spine, and hearing 
loss must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a neck disability, including 
degenerative disc disease of the cervical spine, is denied.

Service connection for hearing loss is denied.

Service connection for prostate cancer is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


